Title: “Homespun”: Second Reply to “Vindex Patriae”, 2 January 1766
From: 
To: 


This is the second of two letters that Goddard reprinted in the Pennsylvania Chronicle, Feb. 16–23, 1767, the authorship of which is attributed to him there and in William Franklin’s memorandum. It is his second response to a letter by “Vindex Patriae” printed in the Gazetteer, Dec. 23, 1765, refusing to admit the economic importance to Britain of colonial trade and denying the colonists’ right to direct representation in Parliament before that body might properly tax them. Over the signature “N.N.” Franklin had replied on the general question in the Gazetteer of December 28 (above, XII, 413–16), and now, writing in a lighter vein as “Homespun,” he answered his opponent’s aspersions on the American diet and easy dismissal of the effects a colonial boycott might have on trade.
 
[January 2, 1766]
Vindex Patriae, a writer in your paper, comforts himself, and the India Company, with the fancy, that the Americans, should they resolve to drink no more tea, can by no means keep that resolution, their Indian corn not affording “an agreeable, or easy digestible breakfast.” Pray let me, an American, inform the gentleman, who seems quite ignorant of the matter, that Indian corn, take it for all in all, is one of the most agreeable and wholesome grains in the world; that its green ears roasted are a delicacy beyond expression; that samp, hominy, succatash, and nokehock, made of it, are so many pleasing varieties; and that a johny or hoecake, hot from the fire, is better than a Yorkshire muffin. But if Indian corn were as disagreeable and indigestible as the Stamp Act, does he imagine we can get nothing else for breakfast? Did he never hear that we have oatmeal in plenty, for water gruel or burgoo; as good wheat, rye, and barley as the world affords, to make frumenty; or toast and ale; that there is every where plenty of milk, butter, and cheese; that rice is one of our staple commodities; that for tea, we have sage and bawm in our gardens, the young leaves of the sweet white hickery or walnut, and, above all, the buds of our pine, infinitely preferable to any tea from the Indies; while the islands yield us plenty of coffee and chocolate? Let the gentleman do us the honour of a visit in America, and I will engage to breakfast him every day in the month with a fresh variety, without offering him either tea or Indian corn. As to the Americans using no more of the former, I am not sure they will take such a resolution; but if they do, I fancy they will not lightly break it. I question whether the army proposed to be sent among them, would oblige them to swallow a drop more of tea than they chuse to swallow; for, as the proverb says, though one man may lead a horse to the water, ten can’t make him drink. Their resolutions have hitherto been pretty steadily kept. They resolved to wear no more mourning; and it is now totally out of fashion with near two millions of people; and yet nobody sighs for Norwich crapes, or any other of the expensive, flimsey, rotten, black stuffs and cloths you used to send us for that purpose, with the frippery gauses, loves, ribbands, gloves, &c. thereunto belonging. They resolved last spring to eat no more lamb; and not a joint of lamb has since been seen on any of their tables, throughout a country of 1500 miles extent, but the sweet little creatures are all alive to this day, with the prettiest fleeces on their backs imaginable. Mr. Vindex’s very civil letter will, I dare say, be printed in all our provincial news papers, from Nova Scotia to Georgia; and together with the other kind, polite, and humane epistles of your correspondents Pacificus, Tom Hint, &c. &c. contribute not a little to strengthen us in every resolution that may be of advantage, to our country at least, if not to yours.
Homespun.
